636 A.2d 728 (1994)
STATE
v.
Michael A. BALLARD.
No. 93-4-C.A.
Supreme Court of Rhode Island.
February 17, 1994.
Jeffrey Pine, Atty. Gen., Thomas Dickinson, Deputy Atty. Gen., for plaintiff.
Richard Corley, Providence, for defendant.

OPINION
PER CURIAM.
The appellant, Michael A. Ballard (Ballard), was convicted of multiple counts arising out of the kidnapping of three young persons. On two of the counts he was sentenced to life imprisonment. On the remaining counts he was sentenced to serve an aggregate of sixty-five years. All sentences imposed were to be served consecutively. Consequently Ballard was sentenced to serve two life sentences plus sixty-five years, all consecutively.
Pursuant to Rule 35 of the Superior Court Rules of Criminal Procedure, Ballard moved to reduce his sentences, arguing that the sentences imposed upon him were disproportionate to sentences that had been imposed upon his two codefendants, one of whom was sentenced to twenty years and the other to twenty-five years (the latter was reduced to twenty years). Ballard pointed out that both codefendants have since been released. Both codefendants pleaded guilty to the charges that had been brought against them.
Ballard went to trial and was convicted on nine counts of kidnapping, conspiracy, assault with a dangerous weapon, and carrying an unlicensed firearm. Ballard's conviction was affirmed by this court in State v. Ballard, 439 A.2d 1375 (R.I. 1982).
After hearing these arguments, the justice who had presided at his trial reduced his sentences by making the sixty-five years imprisonment concurrent with the two life sentences but left the two life sentences to be served consecutively.
Ballard appealed to this court and contended before us that the trial justice abused his discretion in declining to reduce his sentences further pursuant to the Rule 35 motion as being disproportionate to sentences imposed upon his codefendants and also sentences imposed upon others for similar charges.
After hearing the arguments of counsel and examining the briefs filed by Ballard and by the state, this court is evenly divided concerning whether the trial justice abused his discretion in declining to reduce Ballard's sentence further than he did following the Rule 35 hearing. Consequently the decision of the trial justice is affirmed by an evenly divided court.